Julie Metcalf Kinney  Case   3:18-cv-01930-SI   Document 61      Filed 01/18/19      Page 1 of 2
William X Neitzche
4406 N Mississippi Avenue
Portland, Oregon 97217
503-287-6494
                                 IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF OREGON
                                                                         F1LED18 .Jtl4 '191S:19l.JSDC·ORP
                                             PORTLAND DIVISION




          William X Nietzche (solely as trustee for
          KRME International Trust),
          Et al.,                                                           3:18-CV-01930-SI
                       Plaintiff(s).                                              Case No.

                                                                    MANDATORY JUDICIAL
                                                                    COGNIZANCE NOTICE
          v.




          FREEDOM HOME MORTGAGE CORPORATION (FHMC),
          Et al.,
                   Defendant(s).



                               MANDATORY JUDICIAL COGNIZANCE NOTICE

                  On its own motion this Court of Record takes mandatory judicial cognizance and decrees
          as follows:

                1. WDICIAL COGNIZANCE. Judicial notice, or knowledge upon which a judge is bound
                   to act without having it proved in evidence. [Black's Law Dictionary, 5th Edition,
                   page 760.)

                2. PROPERTY SECURITIZATION ANALYSIS REPORT re subject real property:
                   4406 North Mississippi Avenue Portland Oregon [97217], conducted December 31 , 2018
                   by Certified Forensic Loan Auditors. (see EXHIBIT MM hereby attached to this
                   Mandatory Judicial Cognizance Notice and to Plaintiffs' Verified Complaint)

                3. QUIT CLAIM DEED dated December 24, 2018; filed December 26, 2018, at
                   Multnomah County Recorder's Office. (see EXHIBIT NN hereby attached to this
                   Mandatory Judicial Cognizance Notice and to Plaintiffs' Verified Complaint)

          Ill
          Ill



                             MANDATORY JUDICIAL COGNIZANCE NOTICE - Page 1 of 2
       Case 3:18-cv-01930-SI                Document 61                 Filed 01/18/19   Page 2 of 2




RESPECTFULLY DATED this             /   t             day of January, 2019.




                By ------"IIF-----=~~~,;e.._---+-c.,,.,_.~ ----'1£!_-'-----~
                William X N1 tzche, as trustee for KRME International Trust
                In Solo Proprio, 1n Proper Persona,
                Sui Heredes, Sui Juris [Prose]      ~ '(
                ti/ /4; (./) ~~ t                                       -4 l   '-




            MANDATORY JUDICIAL COGNIZANCE NOTICE-Page 2 of2
